Case 1:19-cr-00025-GJQ ECF No. 94 filed 12/20/19 PagelD.647 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff, Case No. 1:19-CR-025
V.
Hon. Gordon J. Quist
MUSE ABDIKADIR MUSE, U.S. District Judge
a/k/a ALI ALMUHAJIR,
MOHAMED SALAT HAJI,

a/k/a SALAMUJAHID ALMUHAJIR, and
MOHAMUD ABDIKADIR MUSE,
a/k/a ABU OSAMA ALMUHAJIR,

Defendants.
/

 

UNCLASSIFIED ORDER

This matter comes before the Court on the Government’s motion and attached exhibits,
including declarations from government officials (collectively, the Government’s submission).
The Government’s submission was filed ex parte, in camera, and under seal with the Court on
November 6, 2019 (ECF No. 85). The Court also considered a Defense ex parte filing, “Basis
and Nature of Defenses” (ECF No. 88), in its review of the Government’s submission.

The Government’s submission sought a protective order, pursuant to Section 4 of the
Classified Information Procedures Act (“CIPA”) and Federal Rules of Criminal Procedure
16(d)(1) and 26.2, regarding certain classified information. After consideration of the
Government’s submission, the Court finds that it was properly filed ex parte, in camera. The
Court also finds that the Government’s national security and classified information privilege was
properly invoked and that disclosure of the classified information to the defense or to the public
reasonably could be expected to cause serious damage to the national security. That classified

information is described with particularity in the Government’s submission.
Case 1:19-cr-00025-GJQ ECF No. 94 filed 12/20/19 PagelD.648 Page 2 of 2

The Court further finds that the classified information is not “relevant and helpful” to the
defense as that term is used in United States v. Roviaro, 353 U.S. 53 (1957), and United States v.
Yunis, 867 F.2d 617 (D.C. Cir. 1989). Furthermore, none of the classified information is
exculpatory, within the meaning of Brady and its progeny, nor is it material to the preparation of
a defense. See F ed. R. Crim. P. 16.

Accordingly, IT IS ORDERED that the Government’s motion for a protective order is
GRANTED; and

It is further ORDERED that the Government’s submission and the classified Order of this
Court shall not be disclosed to the defense or the public and shall be sealed and preserved in the
custody of the Classified Information Security Officer in accordance with established court
security procedures, until further Order of this Court.

Se,
IT IS SO ORDERED, this 2.0° day of December, 2019.

heb \OQns

HON. GORDON’. QUIST
United States District Judge
